Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification and figures do not clearly explain how to “apply a directional filter to the tracking echo data to generate directionally filtered shear wave data based on… an angular orientation of the bounded target tissue relative to the ultrasound transducer”. The specification only discloses configuring the directional filter to account for tissue thickness and the angular orientation of the tissue relative to the transducer (see para. 034-036). The specification is not clear if the rotational angle of the directional filter is related to the angular orientation of the bounded target tissue relative to the ultrasound transducer. 
The specification and figures do not clearly explain how to “estimate velocities of the shear waves at different shear wave frequencies based on…the angular orientation of the bounded target relative to the ultrasound transducer”. The specification only discloses shear wave velocity correction based on tissue thickness (see para. 044-052). The specification and figures do not disclose the steps to estimate velocities at different frequencies based on the angular orientation of the tissue. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claims 1 and 13, limitation “thin tissue of finite size” is indefinite. The claims nor specification discloses a range of values that is considered “thin” tissue. 
For claims 1 and 13, the limitation “determine a stiffness value of the bounded target tissue that is independent of a shape or form of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue” is indefinite. It is unclear how the stiffness value is determined to be independent of a shape or form of the bounded target tissue when the stiffness value is estimated based on at least one dimensional parameter of the tissue. it is unclear how to calculate a stiffness value that is both independent of the shape or form of the tissue and dependent on the dimensional parameter of the tissue, when the dimensional value is based on the shape or form of the tissue.
The limitation cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the limitation and the prior art due to the 112(b) issues explained above.
The term “about” in claim 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim nor specification specify what are the standard deviations of 1mm and 2cm to know the entire range from “about 1 mm” to “about 2 cm”.  
Claim 19 recites the limitation "the thickness of the bounded target tissue" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 is dependent on claim 13, where claim 13 does not have the limitation "thickness of the bounded target tissue". 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 7-8, 10, 12-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al. (US 20160367223 A1, published December 22, 2016) in view of Song et al: "Fast Shear Compounding Using Directional Filtering And Two-Dimensional Shear Wave Speed Calculation"; IEEE, 2013 Joint UFFC, EFTF and PFM Symposium, pp. 1264-1267 (from IDS) and Fan (US 20150087976 A1, published March 26, 2015), hereinafter referred to as Honjo, Song, and Fan, respectively. 
Regarding claim 1, Honjo teaches ultrasound imaging system for shear wave imaging (Fig. 1, ultrasonic diagnostic apparatus) comprising: 
an ultrasound transducer (Fig. 1, ultrasound probe 1) configured to acquire echoes responsive to ultrasound pulses transmitted toward a bounded target tissue (see para. 0020 – “When ultrasound is transmitted from the ultra sound probe 1 to the subject P, the transmitted ultrasound is reflected one after another at the acoustic impedance discontinuous surface in biological tissue of the subject P and received as echoes by the transducer elements of the ultrasound probe 1.”), 
wherein the bounded target tissue comprises thin tissue of finite size (see pg. 3, para. 0032 – “…the signal processor 13 generates Doppler data as motion information of a moving object…the moving object is, for example, bloodstream, tissue such as heart wall, and contrast medium.” Where thin tissue of finite size is the heart wall); 
a beamformer (Fig. 1, transmitter 11 and receiver 12 as beamformer) configured to: 
transmit, from the ultrasound transducer, tracking pulses in response to a push pulse, wherein the push pulse generates shear waves in the bounded target tissue and the tracking pulses are spatially planned to intersect the shear waves at one or more locales (see para. 0034 – “The tracking pulse is transmitted to observe the propagation speed of the shear wave generated by the push pulse at each sample point in the scanned region.” Where the intersection of the shear waves and tracking pulses is at each sample point in the scanned region (locale)); 
receive, from the ultrasound transducer, echo signals where the tracking pulses intersected the shear waves (Fig. 1; see para. 0034 – “The receiver 12 generates echo data from the echo signal of the tracking pulse transmitted in each scan line in the scanned region.”); and
a processor in communication with the beamformer (Fig. 1, signal processor 13 in communication with beamformer (which includes receiver 12)) and configured to: 
store tracking echo data generated from the received echo signals (Fig. 1, image memory 15 storing data generated by signal processor 13, which receives echo data from receiver 12; see para. 0045 – “The image memory 15 may also store data generated by the signal processor 13.”).
Honjo does not explicitly teach 
apply a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue and an angular orientation of the bounded target tissue relative to the ultrasound transducer; 
estimate velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data and angular orientation of the bounded target tissue relative to the ultrasound transducer; and 
determine a stiffness value of the bounded target tissue that is independent of a shape or form of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue.
Whereas, Song, in the same field of endeavor, teaches apply a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue (from Fig. 5 – “Directional filters (DF) designed for the 8 propagation directions of shear waves. The directional filter numbers are corresponding to the shear wave numbers in Fig. 4.”; see pg. 4, col. 1, para. 1 – “After directional filtering, the original shear wave data set was decomposed into 8 separate data sets with shear waves propagating at 8 different directions.”) and an angular orientation of the bounded target tissue relative to the ultrasound transducer (not evaluated based on 112a issues as stated above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Honjo, by having the system apply a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue, as disclosed in Song. One of ordinary skill in the art would have been motivated to make this modification in order to provide compounded shear elasticity maps with a large FOV and good contrast while preserving a high shear wave imaging frame rate, as taught in Song (see Abstract). 
Honjo in view of Song does not explicitly teach 
estimate velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data and angular orientation of the bounded target tissue relative to the ultrasound transducer; and 
determine a stiffness value of the bounded target tissue that is independent of a shape or form of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue.
Whereas, Fan, in the same field of endeavor, teaches 
estimate velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data (see para. 0064-0065 – “The dispersion of the shear wave is calculated from the analytical displacements. The dispersion is a measure of the velocity as a function of frequency…to obtain shear wave dispersion, a filter bank with ten or other number of center frequencies evenly distributed in a range, such as from 50 to 275 Hz, are applied to the shear wave analytic displacement data.”) and angular orientation of the bounded target tissue relative to the ultrasound transducer (not evaluated based on 112a issues as stated above); and 
determine a stiffness value (shear modulus) of the bounded target tissue that is independent of a shape or form of the bounded target tissue (not evaluated based on 112b issues as stated above) using the estimated velocities and at least one dimensional parameter (displacement) of the tissue (Fig. 1, shear modulus 46 (stiffness value) based on velocity 40, which is based on displacements (dimensional parameter) of the tissue; see col. 2, para. 0074 – “…the shear modulus and viscosity are estimated though curve fitting to the relationship of velocity to frequency.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Honjo in view of Song, by having the system estimate velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data, and determine a stiffness value of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to display a shear modulus image for a region of interest, as taught in Fan (see para. 0079). 
Furthermore, regarding claim 7, Honjo further teaches a user interface configured to display a B-mode image of the bounded target tissue (Fig. 1; see para. 0074 – “As illustrated in FIG. 5, the scan controller 171 allows a graphical user interface (GUI) for setting an ROI (ROI setting GUI) to appear on the monitor 2 (step S101). The monitor 2 then displays, for example, an ROI that specifies a region for generating a stiffness image on the B mode image…the scan controller 171 accepts an instruction to change the size and/or the position of the ROI from the operator to change the size and/or the position of the ROI in accordance with the accepted instruction.”).
Furthermore, regarding claims 8 and 18, Honjo further teaches wherein the user interface is further configured to display a movable region-of-interest box on the B-mode image (see para. 0074 – “As illustrated in FIG. 5, the scan controller 171 allows a graphical user interface (GUI) for setting an ROI (ROI setting GUI) to appear on the monitor 2 (step S101). The monitor 2 then displays, for example, an ROI that specifies a region for generating a stiffness image on the B mode image…the scan controller 171 accepts an instruction to change the size and/or the position of the ROI from the operator to change the size and/or the position of the ROI in accordance with the accepted instruction.”). 
Furthermore, regarding claims 10 and 17, Honjo further teaches wherein the beamformer is further configured to control the ultrasound transducer to transmit the push pulse during a cardiac cycle phase selectable by a user (see para. 0091 – “In the present embodiment, a pre-scan and a main scan are performed in a systole. However, a pre-scan and a main scan may be performed in a diastole.” So the cardiac cycle phase (systole or diastole) is selected for scanning; see para. 0093 – “…in the second heartbeat, transmission of reference pulses, push pulses, and tracking pulses for each divided region is repeated the number of times corresponding to the number of divided regions. Such transmission of those pulses for each divided region is started at the timing of the R wave when the second heartbeat starts illustrated in the example in FIG. 8…”). 
Furthermore, regarding claim 11, Song further teaches wherein the bounded target tissue further comprises tissue confined by one or more adjacent tissues or substances having different mechanical properties than the bounded target tissue (from Fig 4 – “Three types of inclusions with different stiffness are within the FOV [field of view] (Type II, Type III, and Type IV).” So the inclusions (bounded target tissues) have different stiffness (mechanical property) than the adjacent tissue (the rest of the FOV)).  
Furthermore, regarding claim 12, Honjo further teaches wherein the bounded target tissue comprises myocardial tissue or vascular tissue (see pg. 3, para. 0032 – “…the signal processor 13 generates Doppler data as motion information of a moving object…the moving object is, for example, bloodstream, tissue such as heart wall, and contrast medium.” Where myocardial tissue is the heart wall tissue). 
The motivation for claim 11 was shown previously in claim 1.

Regarding claim 13, Honjo teaches a method of shear wave imaging, the method comprising: 
acquiring ultrasound echoes responsive to ultrasound pulses transmitted toward a bounded target tissue see para. 0020 – “When ultrasound is transmitted from the ultra sound probe 1 to the subject P, the transmitted ultrasound is reflected one after another at the acoustic impedance discontinuous surface in biological tissue of the subject P and received as echoes by the transducer elements of the ultrasound probe 1.”), 
wherein the bounded target tissue comprises thin tissue of finite size (see pg. 3, para. 0032 – “…the signal processor 13 generates Doppler data as motion information of a moving object…the moving object is, for example, bloodstream, tissue such as heart wall, and contrast medium.” Where thin tissue of finite size is the heart wall); 
transmitting a push pulse into the bounded target tissue to generate shear waves in the bounded target tissue; transmitting tracking pulses spatially planned to intersect the shear waves at one or more locales (see para. 0034 – “The tracking pulse is transmitted to observe the propagation speed of the shear wave generated by the push pulse at each sample point in the scanned region.” Where the intersection of the shear waves and tracking pulses is at each sample point in the scanned region (locale));
receiving echo signals where the tracking pulses intersected the shear waves (Fig. 1; see para. 0034 – “The receiver 12 generates echo data from the echo signal of the tracking pulse transmitted in each scan line in the scanned region.”); and 
storing tracking echo data generated from the received echo signals (Fig. 1, image memory 15 storing data generated by signal processor 13, which receives echo data from receiver 12; see para. 0045 – “The image memory 15 may also store data generated by the signal processor 13.”).
Honjo does not explicitly teach 
applying a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue and an angular orientation of the bounded target tissue; 
estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data and angular orientation of the bounded target tissue relative to the ultrasound transducer; and 
determining a stiffness value of the bounded target tissue that is independent of a shape or form of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue.
Whereas, Song, in the same field of endeavor, teaches applying a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue (from Fig. 5 – “Directional filters (DF) designed for the 8 propagation directions of shear waves. The directional filter numbers are corresponding to the shear wave numbers in Fig. 4.”; see pg. 4, col. 1, para. 1 – “After directional filtering, the original shear wave data set was decomposed into 8 separate data sets with shear waves propagating at 8 different directions.”) and an angular orientation of the bounded target tissue relative to the ultrasound transducer (not evaluated based on 112a issues as stated above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Honjo, by including to the method applying a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue, as disclosed in Song. One of ordinary skill in the art would have been motivated to make this modification in order to provide compounded shear elasticity maps with a large FOV and good contrast while preserving a high shear wave imaging frame rate, as taught in Song (see Abstract). 
Honjo in view of Song does not explicitly teach 
estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data and angular orientation of the bounded target tissue relative to the ultrasound transducer; and 
determining a stiffness value of the bounded target tissue that is independent of a shape or form of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue.
Whereas, Fan, in the same field of endeavor, teaches 
estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data (see para. 0064-0065 – “The dispersion of the shear wave is calculated from the analytical displacements. The dispersion is a measure of the velocity as a function of frequency…to obtain shear wave dispersion, a filter bank with ten or other number of center frequencies evenly distributed in a range, such as from 50 to 275 Hz, are applied to the shear wave analytic displacement data.”) and angular orientation of the bounded target tissue relative to the ultrasound transducer (not evaluated based on 112a issues as stated above); and 
determining a stiffness value (shear modulus) of the bounded target tissue that is independent of a shape or form of the bounded target tissue (not evaluated based on 112b issues as stated above) using the estimated velocities and at least one dimensional parameter (displacement) of the tissue (Fig. 1, shear modulus 46 (stiffness value) based on velocity 40, which is based on displacements (dimensional parameter) of the tissue; see col. 2, para. 0074 – “…the shear modulus and viscosity are estimated though curve fitting to the relationship of velocity to frequency.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Honjo in view of Song, by including to the method estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data, and determining a stiffness value of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to display a shear modulus image for a region of interest, as taught in Fan (see para. 0079). 

	Regarding claim 20, Honjo teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of an ultrasound imaging system (Fig. 3; see para. 0056 – “The CPU 22a reads the control program 22e from the HDD 22c for execution. In doing so, the CPU 22a temporarily stores various data used for processing into the RAM 22d to execute the control program 22e.”) to perform claim 13, which includes: 
acquiring ultrasound echoes responsive to ultrasound pulses transmitted toward a bounded target tissue see para. 0020 – “When ultrasound is transmitted from the ultrasound probe 1 to the subject P, the transmitted ultrasound is reflected one after another at the acoustic impedance discontinuous surface in biological tissue of the subject P and received as echoes by the transducer elements of the ultrasound probe 1.”), 
wherein the bounded target tissue comprises thin tissue of finite size (see pg. 3, para. 0032 – “…the signal processor 13 generates Doppler data as motion information of a moving object…the moving object is, for example, bloodstream, tissue such as heart wall, and contrast medium.” Where thin tissue of finite size is the heart wall); 
transmitting a push pulse into the bounded target tissue to generate shear waves in the bounded target tissue; transmitting tracking pulses spatially planned to intersect the shear waves at one or more locales (see para. 0034 – “The tracking pulse is transmitted to observe the propagation speed of the shear wave generated by the push pulse at each sample point in the scanned region.” Where the intersection of the shear waves and tracking pulses is at each sample point in the scanned region (locale));
receiving echo signals where the tracking pulses intersected the shear waves (Fig. 1; see para. 0034 – “The receiver 12 generates echo data from the echo signal of the tracking pulse transmitted in each scan line in the scanned region.”); and 
storing tracking echo data generated from the received echo signals (Fig. 1, image memory 15 storing data generated by signal processor 13, which receives echo data from receiver 12; see para. 0045 – “The image memory 15 may also store data generated by the signal processor 13.”).
Honjo does not explicitly teach 
applying a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue and an angular orientation of the bounded target tissue; 
estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data and angular orientation of the bounded target tissue relative to the ultrasound transducer; and 
determining a stiffness value of the bounded target tissue that is independent of a shape or form of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue.
Whereas, Song, in the same field of endeavor, teaches applying a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue (from Fig. 5 – “Directional filters (DF) designed for the 8 propagation directions of shear waves. The directional filter numbers are corresponding to the shear wave numbers in Fig. 4.”; see pg. 4, col. 1, para. 1 – “After directional filtering, the original shear wave data set was decomposed into 8 separate data sets with shear waves propagating at 8 different directions.”) and an angular orientation of the bounded target tissue relative to the ultrasound transducer (not evaluated based on 112a issues as stated above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Honjo, by including to the method applying a directional filter to the tracking echo data to generate directionally filtered shear wave data based on a dimension of the bounded target tissue, as disclosed in Song. One of ordinary skill in the art would have been motivated to make this modification in order to provide compounded shear elasticity maps with a large FOV and good contrast while preserving a high shear wave imaging frame rate, as taught in Song (see Abstract). 
Honjo in view of Song does not explicitly teach 
estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data and angular orientation of the bounded target tissue relative to the ultrasound transducer; and 
determining a stiffness value of the bounded target tissue that is independent of a shape or form of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue.
Whereas, Fan, in the same field of endeavor, teaches 
estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data (see para. 0064-0065 – “The dispersion of the shear wave is calculated from the analytical displacements. The dispersion is a measure of the velocity as a function of frequency…to obtain shear wave dispersion, a filter bank with ten or other number of center frequencies evenly distributed in a range, such as from 50 to 275 Hz, are applied to the shear wave analytic displacement data.”) and angular orientation of the bounded target tissue relative to the ultrasound transducer (not evaluated based on 112a issues as stated above); and 
determining a stiffness value (shear modulus) of the bounded target tissue that is independent of a shape or form of the bounded target tissue (not evaluated based on 112b issues as stated above) using the estimated velocities and at least one dimensional parameter (displacement) of the tissue (Fig. 1, shear modulus 46 (stiffness value) based on velocity 40, which is based on displacements (dimensional parameter) of the tissue; see col. 2, para. 0074 – “…the shear modulus and viscosity are estimated though curve fitting to the relationship of velocity to frequency.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Honjo in view of Song, by including to the method estimating velocities of the shear waves at different shear wave frequencies based on the filtered shear wave data, and determining a stiffness value of the bounded target tissue using the estimated velocities and at least one dimensional parameter of the tissue, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to display a shear modulus image for a region of interest, as taught in Fan (see para. 0079).

	Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Song and Fan, as applied to claim 1 and 13 above, respectively, and in view of He et al. (CN 104398271 A, published March 11, 2015), hereinafter referred to as He. 
Regarding claims 2 and 14, Honjo in view of Song and Fan teaches all of the elements disclosed in claim 1 and 13 above, respectively. 
Honjo in view of Song and Fan teaches a dimension of the bounded target tissue, but does not explicitly teach wherein the dimension of the bounded target tissue comprises a thickness of the bounded target tissue. 
Whereas, He, in the same field of endeavor, teaches wherein the dimension of the bounded target tissue comprises a thickness of the bounded target tissue (see pg. 9, para. 3 – “the vessel wall intima-media thickness measuring method…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of bounded target tissue, as disclosed in Honjo in view of Song and Fan, by having the dimension of the bounded target tissue comprises a thickness of the bounded target tissue, as disclosed in He. One of ordinary skill in the art would have been motivated to make this modification in order to measure vascular plaque and intima media thickness, as taught in He (see pg. 7, para. 4). 
Furthermore, regarding claim 3, He further teaches wherein the processor is configured to determine the thickness of the bounded target tissue by performing image segmentation of the bounded target tissue (see pg. 9, para. 3 – “the vessel wall intima-media thickness measuring method according to the image gradient and fuzzy C-means clustering method to extract the region of interest in the blood vessel wall in-outer membrane in a membrane and an initial contour line…”). 
	 The motivation for claim 3 was shown previously in claim 2.

	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Song and Fan, as applied to claim 1 and 13 above, respectively, and in further view of Nagashima et al. (JP 2000028593 A, published January 28, 2000), hereinafter referred to as Nagashima. 
Regarding claims 4 and 15, Honjo in view of Song and Fan teaches all of the elements disclosed in claim 1 and 13 above, respectively.
Honjo in view of Song and Fan does not explicitly teach wherein the processor is further configured to determine the angular orientation of the bounded target tissue relative to the ultrasound transducer. 
	Whereas, Nagashima, in the same field of endeavor, teaches wherein the processor is further configured to determine the angular orientation of the bounded target tissue relative to the ultrasound transducer (Fig. 1; see Abstract – “…an ultrasonic sensor 1, arranged on a surface of a specimen 2, an ultrasonic transmitting and receiving part 5 for transmitting and receiving an ultrasonic wave…a tissue orientation evaluating device 7a for evaluating a tissue orientation based on the ultrasonic data…The tissue orientation is evaluated by the tissue orientation evaluating device 7a, based on a deflection angle where the ultrasonic intensity becomes a maximum or a minimum.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Honjo in view of Song and Fan, by having the processor determine the angular orientation of the bounded target tissue relative to the ultrasound transducer, as disclosed in Nagashima. One of ordinary skill in the art would have been motivated to make this modification in order to perform non-destructive diagnosis of mechanical strength and life by ultrasound waves, as taught in Nagashima (see pg. 2, para. 1). 
Furthermore, regarding claim 16, Song further teaches wherein the bounded target tissue further comprises tissue confined by one or more adjacent tissues or substances having different mechanical properties than the bounded target tissue (from Fig 4 – “Three types of inclusions with different stiffness are within the FOV [field of view] (Type II, Type III, and Type IV).” So the inclusions (bounded target tissues) have different stiffness (mechanical property) than the adjacent tissue (the rest of the FOV)).  
The motivation for claim 16 was shown previously in claim 13.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Song, Fan, and Nagashima, as applied to claim 4 above, and in further view of Salcudean et al. (US 20040133168 A1, published July 8, 2004), hereinafter referred to as Salcudean.
Regarding claim 5, Honjo in view of Song, Fan, and Nagashima teaches all of the elements disclosed in claim 4 above.
Honjo in view of Song, Fan, and Nagashima teaches determining the angular orientation of the bounded target tissue relative to the ultrasound transducer, but does not explicitly teach wherein the angular orientation of the bounded target tissue relative to the ultrasound transducer is determined by applying a de-speckling filter to the echo data and performing a Hough transform on the de-speckled echo data.
Whereas, Salcudean, in an analogous field of endeavor, teaches wherein the angular orientation of the bounded target is determined by applying a de-speckling filter to the echo data and performing a Hough transform on the de-speckled echo data (Fig. 8A; see col. 2, para. 0115 – “The input to the needle detection system is the ultrasound image 176. The output is a polynomial 177 that parameterizes the curved appearance of the needle within the image. The needle detection system 332, consists of three stages, namely a noise filtering step 170, an edge detection step 172, and a Hough transform step 174…the noise filter step 170 uses a median filter to eliminate a significant amount of speckle noise.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the angular orientation of the bounded target tissue relative to the ultrasound transducer, as disclosed in Honjo in view of Song, Fan, and Nagashima, by having the angular orientation of the bounded target is determined by applying a de-speckling filter to the echo data and performing a Hough transform on the de-speckled echo data, as disclosed in Salcudean. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the linear fit obtained from the edge detection step, as taught in Salcudean (see para. 0116). 
Furthermore, regarding claim 6, Salcudean further teaches wherein the angular orientation of the bounded target is acute or oblique relative to the ultrasound transducer (Fig. 9, angular orientation of bounded target (line 604 representing needle) is acute relative to ultrasound transducer (ultrasound probe 146)). 
The motivation for claim 6 was shown previously in claim 5.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Song and Fan, as applied to claim 7 above, and in further view of J. Elias Jr et al., “Intraoperative application of real-time tissue elastography for the diagnosis and staging of pancreatic tumours,” Pan American Health Care Exchanges (PAHCE) Conference, pp. 179-181, Mar. 2011, hereinafter referred to as Elias Jr.
Regarding claim 9, Honjo in view of Song and Fan teaches all of the elements disclosed in claim 7 above.
Honjo in view of Song and Fan does not explicitly teach wherein the user interface is further configured to display a live quantitative stiffness map of the bounded target tissue.
Whereas, Elias Jr, in the same field of endeavor, teaches wherein the user interface is further configured to display a live quantitative stiffness map of the bounded target tissue (Fig. 1, where the live quantitative stiffness map is the elastographic image; see pg. 179, col. 2, para. 3 – “…six patients with pancreatic tumor evaluated preoperatively with MR imaging were submitted to intraoperative ultrasound with elastographic real-time capability.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface, as disclosed in Honjo in view of Song and Fan, by having the user interface display a live quantitative stiffness map of the bounded target tissue, as disclosed in Elias Jr. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate pancreas intraoperatively, and to diagnose and stage pancreatic tumors, as taught in Elias Jr (see Abstract). 

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Song and Fan, as applied to claim 13 above, and in further view of Lee et al., “Left Ventricular Wall Thickness and the Presence of Asymmetric Hypertrophy in Healthy Young Army Recruits Data From the LARGE Heart Study,” Circulation: Cardiovascular Imaging, vol. 6, no. 2, pp. 262-267, Jan. 2013, hereinafter referred to as Lee. 
Regarding claim 19, Honjo in view of Song and Fan teaches all of the elements disclosed in claim 13 above, and 
Honjo further teaches the bounded target tissue is the heart wall (see pg. 3, para. 0032 – “…the signal processor 13 generates Doppler data as motion information of a moving object…the moving object is, for example, bloodstream, tissue such as heart wall, and contrast medium.” Where the tissue is the heart wall). 
	Honjo does not explicitly teach wherein the thickness of the bounded target tissue is about 1 mm to about 2 cm. 
	Whereas, Lee, in an analogous field of endeavor, teaches where the thickness of the heart wall is about 1 mm to about 2 cm (from Fig. 2 – “Baseline wall thickness measurements in each of the 17 segments of the myocardium among a cohort of young healthy army recruits (mean±SD).” Where the mean thickness of the heart wall is from 7.28 ± 0.97mm to 11.61 ± 1.28mm, which is within 1mm and 2cm). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bounded target tissue (the heart wall), as disclosed in Honjo in view of Song and Fan, by having the thickness of the heart wall from about 1 mm to about 2 cm, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to calculate a normal baseline range of left ventricular wall thickness for each of the 17 segments, as taught in Lee (see Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peterson et al. (US 20130131511 A1, published May 23, 2013) disclose an ultrasonic diagnostic imaging system that produces an image of shear wave velocities by transmitting push pulses to generate shear waves, and the resultant map of shear wave velocity values is color-coded and displayed over an anatomical image of the region of interest.
Abe et al. (US 20070167777 A1, published July 19, 2007) discloses an ultrasonic image processing apparatus where the strain is obtained based on the position relationship between two regions of interest on the heart wall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793